Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-15-00658-CV

                        IN RE CREST PUMPING TECHNOLOGIES, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 4, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 23, 2015, relator filed a petition for writ of mandamus complaining of the trial

court’s order granting a motion to quash notices for deposition on written questions to obtain cell

phone records. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 13-11-12132-DCV, styled Monica Talamantes, Individually and as Personal
Representative of the Estate of Ruben J. Talamantes, Deceased; Clarissa Reyes, as Next Friend of J.S.T.; and
Alexandria Esquivel v. Crest Pumping Technologies, LLC and Jose Alfaro, pending in the 293rd Judicial District
Court, Dimmit County, Texas, the Honorable Ron Carr presiding.